Citation Nr: 0501046	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-02 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Propriety of the initial 10 percent evaluation for low 
back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from August 1973 to September 
1975, with subsequent service in the United States (U. S.) 
Navy Reserves.

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In this decision, the RO granted 
entitlement to service connection for low back pain and 
initially evaluated this disability as 10 percent disabling.  
The veteran contested this initial evaluation.  The appeal 
also arises from a January 2003 rating decision, in which the 
RO denied entitlement to service connection for a psychiatric 
disability.

The veteran testified before a Veterans Law Judge (VLJ) from 
the Board of Veterans' Appeals (Board) sitting at the RO in 
September 2004.  The VLJ that conducted this hearing will 
make the final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

At his Board hearing in September 2004, the veteran's 
representative raised the issue of entitlement to an earlier 
effective date for the award of service connection for low 
back pain.  He requested that this issue be referred to the 
RO for initial adjudication.  This matter is referred to the 
RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was provided notification of VA's duty to assist 
in his claim for an increased evaluation for his low back 
disability by letter issued in December 2002.  Unfortunately, 
it does not appear that this letter or any other letter from 
the RO notified the veteran of the information and evidence 
not of record that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); cf. letter from RO issued in October 2002 ("What 
Must The Evidence Show To Establish Entitlement?").  On 
remand, adequate notice of the duty to assist should be 
provided to the veteran.  

At his hearings before VA and during his medical 
examinations, the veteran has identified a number of sources 
of both private and VA treatment for both his back and 
psychiatric disabilities.  These records have not been 
requested by VA, nor associated with the claims file.  On 
remand, this should be accomplished.  The AOJ should also 
request all identified VA treatment records.  

The veteran's service medical records report complaints of 
his psychiatric symptoms during active service.  In March 
1975, it was noted that he had only slept for 1 1/2 hours that 
night.  He was afforded a VA compensation (psychiatric) 
examination in December 2002.  This examiner noted the 
veteran's reported in-service symptoms and a current 
diagnosis.  However, the examiner failed to provide a medical 
opinion on whether there is a nexus between the in-service 
symptoms and the current disability.  On remand, the AOJ 
should obtain a new VA psychiatric examination and request 
that a medical nexus opinion be provided.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(VA 
adjudicators cannot base their decisions on their own 
unsubstantiated medical opinions.); Myers v. Brown, 5 Vet. 
App. 3, 4-5 (1993)(VA's duty to assist requires that a 
medical examination and opinion be obtained that discusses 
the relationship between the veteran's in-service and current 
conditions.)

VA compensation (orthopedic and neurologic) examinations have 
been provided to the veteran to evaluate his low back 
disability.  However, at his Board hearing in September 2004, 
he reported an increased level of symptomatology since these 
examinations were conducted.  The veteran indicated that his 
current physician had recommended surgery to alleviate his 
low back disability.  He submitted a physician's note dated 
in September 2004 that confirmed this opinion.  As the 
veteran's low back disability has reportedly worsened in 
degree since his last VA compensation examination, a new 
examination should be obtained to determine the current level 
of disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993)(Where the veteran claims that his condition is worse 
than when originally rated, and available evidence is too old 
for adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.)  
Preferably, this examination should be conducted after any 
back surgery has been performed and the veteran allowed to 
fully recover and convalescence from this surgery.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Regarding the claim for an increased 
evaluation of the low back disability, the 
veteran must be informed about (1) the 
information and evidence not of record that 
is necessary to substantiate the claim; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) requested or told to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.

2.  Contact the Jamaica Plain (Boston) 
and Bedford VA Medical Centers (VAMC) in 
Massachusetts and request copies of the 
veteran's complete treatment records 
pertaining to his low back and any 
psychiatric problems.  The VAMCs should 
be specifically requested to provide a 
copy of any EMG testing conducted based 
on the request by the VA compensation 
(neurologic) examiner in July 2002.  If 
any of these records cannot be provided, 
the VAMCs should be specifically 
requested to provide a negative response 
and the reasons why the records are 
unavailable.  All responses and/or 
evidence should be associated with the 
claims file.

3.  Contact the veteran and request him 
to provide the names and complete 
addresses for all healthcare providers 
and facilities that have treated him (to 
include dates of treatment) for his low 
back and psychiatric disabilities since 
he left active military service.  He 
should be specifically requested to 
provide full addresses and signed release 
forms for the following providers:

a)	Dr. Herdenal (Chiropractor, 1978)
b)	Dr. "Chiachi" (Chiropractor)
c)	Dr. Fernandez (Chiropractor, 
address on letterhead contained 
in claims file)
d)	Dr. Miller (New England Memorial 
Hospital)
e)	Drs. Patwaha and Bader 
(Physicians, address on 
letterhead contained in claims 
file)
f)	Dr. Fullerton (Physician, address 
on letterhead contained in claims 
file)
g)	Massachusetts General Hospital
h)	Boston Medical Center
i)	Boston Regional Medical Center

Once signed release forms have been 
returned, request copies of all the 
veteran's inpatient and outpatient 
treatment records.  All responses and/or 
evidence received should be associated 
with the claims file.

4.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of the veteran's 
current psychiatric disability.  The 
claims folder must be sent to the 
examiner for review.  Please provide the 
examiner with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has reported having 
psychiatric symptomatology during his 
active military service in the 1970s.  
His service medical records corroborate 
his in-service complaints.  

Initially, the examiner must determine 
whether the veteran currently has a 
psychiatric disability and provide all 
appropriate diagnoses.  If a psychiatric 
disability is diagnosed, the examiner 
must determine whether it is at least as 
likely as not that this current 
disability had its onset during active 
military service or is in any way related 
to the veteran's active military service.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

5.  The AOJ should review the record and 
determine if the veteran is scheduled for 
or has already received the low back 
surgery recommended by his physician in 
September 2004.  If such surgery is 
scheduled or has been completed, the RO 
should allow the appropriate period for 
convalescence and stabilization after the 
surgery, and then schedule the veteran for 
a VA orthopedic/neurologic examination to 
determine the severity of his service-
connected low back disability.  

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected low back pain.  The 
appropriate diagnoses should be provided.  
The examiner should identify any 
orthopedic and neurologic findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  

The examiner should report the range of 
motion measurements for the lumbar spine in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified by degrees of 
motion, if possible.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should determine whether the 
service-connected disability has resulted 
in intervertebral disc syndrome or 
radiculopathy.  Are there persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief?  
Are there recurring attacks, with 
intermittent relief?

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the veteran has had 
"incapacitating episodes," defined as a 
period of "acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
the are not, then corrective procedures 
should be implemented.  

7.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




